DETAILED ACTION
1.	This action is in response to applicant's amendment received on 12/14/2020.  Amended claims 1-6, 8-11, and 13-17 are acknowledged and the following notice of allowability is formulated. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Lewis on 2/10/2021.

The application has been amended as follows: 

Claim 11 now recites: A method comprising: controlling whether an oil used for lubricating an engine is routed through or around an oil cooler solely by adjusting a pressure of the oil emanating from an oil pump, the controlling including each of: biasing an oil cooler bypass valve to a first open valve position under a first operating condition, to a closed valve position under a second operating condition, and to a second open valve position under a third operating condition, wherein the first operating condition includes a cold-start of the engine where pressure of an oil circuit that receives the oil is below a threshold circuit pressure and a temperature of the oil is not within a threshold of a predetermined oil temperature; where the second operating condition includes the oil circuit pressurized to above the threshold circuit pressure and where the temperature of the oil is not within the threshold of the predetermined temperature; and where the third operating condition includes the oil circuit pressurized to above the threshold pressure and the temperature of the oil within the threshold of the predetermined temperature.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1, 11, and 16, but more specifically, a method in which the oil pump provides a first pressure, a second pressure, and a third pressure to bias an oil cooler bypass valve to a first position, a second position, and a third position to route the oil around the coolant-to-oil heat exchanger (oil cooler). All depending claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.